            Case 1:20-cr-00188-JSR Document 68 Filed 06/26/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                             )

                                                      )

              vs.                                     )   Case No.: 20-cr-188 (JSR)

HAMID AKHAVAN AND RUBEN WEIGAND,                      )

                     Defendants.                      )


         NOTICE OF DEFENDANT RUBEN WEIGAND’S MOTION TO SUPPRESS
        EVIDENCE OBTAINED FROM THE SEARCH OF ELECTRONIC DEVICES

       PLEASE TAKE NOTICE that the undersigned counsel, on behalf of defendant Ruben Weigand,

move this Court for an order, pursuant to the Fourth Amendment of the United States Constitution,

suppressing any evidence obtained from the Government’s search of Ruben Weigand’s electronic

devices—a “black/dark grey OnePlus cell phone,” a “silver MacBook Pro Model A1502,” and a

“black/dark grey Apple iPhone.” Oral argument on this motion is scheduled for July 27, 2020 at 11 AM.

Dated: New York, New York                     Respectfully submitted,
       June 26, 2020
                                              DECHERT LLP

                                              By: /s/ Andrew J. Levander
                                              Andrew J. Levander
                                              Michael J. Gilbert
                                              Shriram Harid
Michael H. Artan                              Steven Pellechi
Michael H. Artan, Lawyer, A Professional      Three Bryant Park
Corporation                                   1095 Avenue of the Americas
1 Wilshire Boulevard, Suite 2200              New York, New York 10036-6797
Los Angeles, CA 90071                         Andrew.levander@dechert.com
michaelartan@yahoo.com                        Michael.gilbert@dechert.com
                                              Shriram.harid@dechert.com



                                              Attorneys for Defendant
                                              Ruben Weigand
               Case 1:20-cr-00188-JSR Document 68 Filed 06/26/20 Page 2 of 2


                                      CERTIFICATE OF SERVICE

          I, the undersigned, hereby certify that on the 26th day of June, 2020, I electronically filed this

Memorandum of Law in Support of Defendant Ruben Weigand’s Motion to Suppress Evidence

Obtained From the Search of Electronic Devices, along with the accompanying Notice of Motion,

using the CM/ECF system, which automatically sends notice and a copy of the filing to all counsel of

record.



                                                 /s/ Andrew J. Levander
                                                 Andrew J. Levander

                                                 Attorney for Defendant Ruben Weigand




                                                       2
